department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan uniform issue list legend taxpayer irax financial_institution a financial_institution b amount financial advisor dear this is in response to your request dated date as supplemented by correspondence received on date august october date and date in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer represents that she received a distribution from ira x totaling amount taxpayer asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error cornmitted by financial_institution a in instructing her that ira x was not an ira in taxpayer working with financial advisor sought to move the assets in ira x from financial_institution a to financial_institution b taxpayer and financial advisor reviewed the account statement for ira x and there was no indication on the account statement that the account was an ira then in date taxpayer and financial advisor called financial_institution a to confirm the amount in ira x and that the account was non-qualified in date taxpayer and financial advisor called financial_institution a to confirm the updated amount in ira and were told again that the account was non-qualified financial advisor has confirmed these conversations on date taxpayer and financial advisor believing that ira x was a non qualified account submitted a withdrawal request for ira x with financial_institution a and on the request form they indicated that the section that was to be completed for a qualified account did not apply taxpayer received a distribution of amount from ira x on september and deposited nearly the entire amount with financial_institution b in a non-qualified account because taxpayer acted in reliance on the information from financial_institution that the account was not an ira in taxpayer received a notice that the september distribution from ira x was taxable_income based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 d of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 d does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other prope is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60t day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 related to required distributions under sec_401 a of the code and incidental death_benefit requirements of sec_401 of the code sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 i r s january provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with her assertion that her failure to accomplish a timely rollover was caused by an error committed by financial_institution a in instructing her that ira x was not an ira therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution the contribution of amount will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code regarding required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at - please address all correspondence to se t ep ra t2 i -i ja n levi ejployee manager lans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
